Citation Nr: 0026243	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left ankle, to include timeliness of the substantive appeal.

2.  Entitlement to service connection for arthritis of the 
right ankle with osteochondritis dissecans of the talus, to 
include timeliness of the substantive appeal.  


REPRESENTATION

Appellant represented by:	Ronald G. Ionetz, Attorney-at-
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied service connection for 
arthritis of the ankles.  In May 1998 the RO determined that 
the veteran's appeal period had expired, and that he had not 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
to complete his appeal.  Thereafter, the veteran disagreed 
with this determination, was provided a statement of the case 
on this issue, and submitted a substantive appeal on this 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's oral testimony at a personal hearing at the 
RO in September 1997, which has been reduced to writing in a 
transcript thereof, may be construed as a timely substantive 
appeal of the May 1996 rating decision, per a grant of 
extension of time.

3.  The veteran currently has arthritis of the left ankle, 
related to an injury incurred during his active service.

4.  The veteran currently has arthritis of the right ankle, 
with osteochondritis dissecans of the talus, related to an 
injury incurred during his active service.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was submitted for the May 
1996 rating decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.302, 20.303 (1999).

2.  Arthritis of the left ankle was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

3.  Arthritis of the right ankle, with osteochondritis 
dissecans of the talus, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of the veteran's substantive appeal.

A review of the claims file indicates that RO correspondence 
dated June 5, 1996, informed the veteran that a rating 
decision had denied service connection for arthritis of the 
ankles.  An attachment explained his appellate rights.  In 
correspondence received on June 5, 1997, the veteran 
expressed disagreement with the denial and requested a 
hearing at the BVA in Washington, D.C.  A statement of the 
case with cover letter dated June 7,1997, informed him that 
it was furnished in advance of the personal appearance he had 
requested so that he would be fully informed of the evidence 
the RO had considered and the reasons for the decision.  He 
was also informed that this statement of the case (SOC) would 
give him an opportunity to prepare for his oral presentation 
at the hearing.  The cover letter provided the veteran with 
notice of the pertinent time limit for a substantive appeal.  
He was also informed that he would be advised in the next few 
days of the date and time of his hearing.  Correspondence 
from the RO dated August 19, 1997, informed him that a 
hearing was scheduled for him at the Detroit RO on September 
3, 1997.  The veteran testified at a hearing at the RO on 
that date.

During an August 2000 hearing before the undersigned Board 
member in Washington, D.C., the veteran testified that he had 
returned a VA Form 9 immediately after he had received the 
June 7, 1997  statement of the case.  He explained that when 
he later called the RO to ascertain whether the VA Form 9 had 
been received, a VA employee told him that it had not been 
received and that the mail room was having problems.  He said 
that during this conversation the employee advised him to 
testify at a hearing at the RO, instead of at the Board in 
Washington, D.C., in order to minimize delays in the 
adjudication of his claim.  

Under 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.302(b), 
after an appellant receives the statement of the case, he 
must file a substantive appeal within 60 days from the date 
the statement of the case is mailed or within the remainder 
of the one-year period from the date the notification of the 
decision was mailed, whichever period ends later.  By 
regulation, this substantive appeal must consist of either a 
VA Form 9, or correspondence containing the necessary 
information, that is, specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202.  The time period may be 
extended for a reasonable period on request for a good cause 
shown. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.

Based on a thorough review of the record, the Board finds 
that the veteran did submit a timely substantive appeal so as 
to confer jurisdiction to the Board to decide this appeal.  
In this regard, the Board finds that the statement of the 
case may reasonably be construed as granting an extension of 
time to complete his appeal, in light of his desire for a 
personal appearance.  This understanding is supported by the 
statements that the SOC was provided so he could prepare for 
his oral presentation at a hearing, and that he would be 
advised in the next few days of the date and time of the 
hearing.  The veteran may not be prejudiced or adversely 
impacted by the scheduling of his personal hearing more than 
60 days beyond the issuance of the statement of the case.  
The transcript of the veteran's RO hearing testimony is 
accepted to complete his appeal in lieu of a VA Form 9.  Not 
only was that hearing held during a period the veteran 
thought was an extension of time to present arguments to 
complete his appeal, it was reduced to writing, and it was 
held before a hearing officer from the RO from which the 
veteran received notice of the determination being appealed.  
See 38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 
20.300, 20.302(b) (1999); cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) and Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

Since a timely substantive appeal was received, the Board has 
jurisdiction over the issues on appeal.  38 C.F.R. § 20.200 
(1999).

II.  Entitlement to service connection.

The veteran maintains, in substance, that he incurred 
bilateral injuries to the ankles while in Vietnam, when he 
jumped into a hole during incoming fire.  It is asserted the 
evidence shows that the veteran now suffers from degenerative 
arthritis of each ankle, along with osteochondritis dissecans 
of the right talus.  Accordingly, a favorable determination 
is requested.

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for arthritis of the left 
ankle, and arthritis of the right ankle with osteochondritis 
dissecans of the talus, are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of the record are viewed in 
the light most favorable to the claims.  

The Board is also satisfied that VA has fulfilled its duty to 
assist the veteran by sufficiently developing all relevant 
facts.  In this regard, the Board notes that in November 
1997, the National Personnel Records Center (NPRC) provided 
medical records to the RO that the RO determined were 
duplicates of records already in the claims file.  However, 
the NPRC stated that all other medical records had been 
previously provided to the Detroit, Michigan RO in January 
1972. 

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  More specifically, the 
disease or disability for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The VA's regulatory presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  38 
C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)  Every 
reasonable doubt shall be resolved in the veteran's favor.  
Service connection of such disease or injury may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b). 

The veteran's service personnel records indicate, as combat 
history, that the veteran participated in operations against 
the Viet Cong in the Republic of Vietnam from January to 
April 1971.  The report of a January 1970 medical examination 
indicates that the veteran's feet and lower extremities were 
normal on clinical evaluation, and no defects or diagnoses 
were noted.  A January 1970 report of medical history 
provides that the veteran denied a bone, joint or other 
deformity; foot trouble; or broken bones.

In July 1970, the veteran complained of a blister and swollen 
right ankle.  He complained of pain and swelling of the right 
ankle following a six mile run with pain that persisted.  It 
was noted that the veteran's right foot was swollen with some 
black and blue marks around the heel and ankle. 

In January 1971, the veteran complained of six months of pain 
in the right heel and right ankle.  The provisional diagnosis 
was painful right heel, ankle.  

In June 1971, the veteran sought treatment including for a 
sore left ankle, and stated that he had injured his right 
thigh and left ankle when he fell off a horse, hitting rocks 
two days earlier.  The veteran reported that he had injured 
his left ankle in Vietnam, at which time he had been placed 
on profile for two months.  It was noted that there was no 
record of such injury in the veteran's present medical 
records.  The veteran was noted to complain of pain and 
limping when walking or running in excess.  The ankle was 
noted to swell with exercise of moderate amount such as 
walking guard duty or running.  Physical examination revealed 
mild tenderness of the medial and lateral ankle.  
Radiographic examination resulted in an impression of 
possible early degenerative changes, will refer to 
orthopedics.  

A note from orthopedics provided that the radiographic 
examination was not satisfactory and would be repeated and 
reevaluated.  Notes from this examination indicate that the 
veteran provided a history of sprain to the left ankle in 
1968, and said that he reinjured it in Vietnam three months 
earlier with recurrent effusions and pain in the anterior 
portion of the ankle since that time.  Physical examination 
revealed slight effusion of the left ankle.  Crepitation was 
noted in the ankle joint with inversion and eversion.  
Radiographic examination was conducted and showed a possible 
old fracture of the distal talus.  The impression was status 
post sprained ankle with probable fracture of the posterior 
margin of the talus.  Notes were made for the veteran to be 
placed on profile, with a diagnosis of fracture of the left 
ankle.  

The report of a January 1972 VA examination indicates that 
the veteran reported an injury to the left ankle in January 
1971 in a chuck hole while on guard duty in Vietnam, with 
negative radiographic examination.  He also reported that in 
May 1971 a radiographic examination revealed a chip fracture 
of the lateral malleolus.  He complained the left ankle ached 
after prolonged standing and walking at the end of the day.  
On physical examination, the veteran's left ankle had a 1/2 
inch scar two inches proximal to the tip of the lateral 
malleolus.  There was no swelling or tenderness.  
Radiographic examination of the left ankle was noted to be 
normal with no fracture or dislocation.  The pertinent 
diagnosis was scar of contusion of left ankle region.  

Private treatment records dated in December 1995 relate 
current examination findings, and note that the veteran's 
injuries were the result of an army injury incurred in 1970 
when the veteran jumped from a height landing on both ankles.  
Additional private treatment records show that the veteran 
underwent surgical treatment for each ankle in February and 
March 1996.  The diagnoses were right ankle arthritis, 
osteochondritis dissecans of the talus; and degenerative 
arthritis of the left ankle. 

A March 1996 private medical report indicates that the 
veteran was first seen in 1974 with a history of injuring his 
ankle in Vietnam while jumping into a foxhole.  It was also 
noted that the veteran said that he had been x-rayed in 
Okinawa and diagnosed as having some type of fracture.  

In a statement dated in April 1996, the veteran stated that 
in 1971 he had been in Da Nang at the First Marine Division 
Headquarters battalion under mortar fire.  He said that he 
was on the run, jumped into a bunker and severely injured his 
left ankle and sprained his right ankle.  He said that he 
received medical attention for his injuries and was put on 
light duty.  He said that two or three months later in 
Okinawa a doctor recommended that he receive a medical 
discharge.  The veteran said that he was then transferred to 
Selfridge Air Force Base since his father had had a stroke, 
and that his medical records never arrived from Okinawa.  He 
said that he took a hardship discharge, in light of his 
father's death, instead of a medical discharge since he was 
told that the latter would require returning to Okinawa where 
his medical records were located and would take longer.  The 
veteran pointed out that he was discharged in October 1971 
and requested a VA medical examination shortly thereafter, 
which was held in January 1972.  The veteran said that he 
then received private treatment in 1973 and 1974.  He said 
that from that point on he was able to cope with the pain 
until approximately June 1995.  

In May 1996, the veteran submitted a statement from a friend 
who noted that he had always known the veteran to have ankle 
problems from Vietnam.  The veteran submitted a statement 
from his uncle that he had seen the veteran in June 1971, 
when the veteran returned stateside because of his father's 
stroke.  The veteran's uncle said that he witnessed the 
veteran limp and that at that time the veteran told him about 
ankle injuries in Vietnam and treatment in Okinawa.  

The report of a May 1996 VA examination provides that the 
veteran complained of painful ankles bilaterally for which he 
had recently undergone surgery.  The veteran reported having 
injured both his ankles, the left more than the right,  in 
Vietnam while jumping in a bunker to escape mortar fire.  He 
said that at that time he went to the medical department, 
underwent a radiographic examination, had his ankles wrapped 
with braces and was on light duty for one month.  Thereafter, 
he went to Okinawa and was on light duty off-and-on.  

The results of physical examination were presented, and it 
was noted that radiographic examination of the right ankle 
revealed early degenerative changes and a chondral 
irregularity of the talar dome.  Radiographic examination of 
the left ankle was noted to reveal degenerative arthritis 
with soft tissue calcification.  The final diagnosis was 
post-traumatic degenerative arthritis of the right and left 
ankles.  

A July 1996 private medical report provides that the veteran 
had degenerative arthrosis of his right and left ankles.  
Also in July 1996, the veteran submitted a statement from a 
friend who knew the veteran in high school prior to Vietnam.  
It was reported that at that time, the veteran was always in 
top physical condition.  The friend noted that he had run 
into the veteran in Okinawa while they were on active duty.  
He said that the veteran was limping and told him about his 
ankle injuries in Vietnam and treatment in Okinawa. 

During a September 1997 RO hearing and the August 2000 
hearing before the undersigned Board member, the veteran 
provided essentially the same testimony, and reiterated the 
contentions set forth in his April 1996 written statement 
noted above.

An August 2000 statement from a doctor at the Gertrude Levin 
Pain Center indicates treatment since 1996 for bilateral 
ankle post-traumatic arthritis.  It was noted that the 
veteran sustained the injuries in Vietnam while jumping into 
a 15-foot deep hole.  The claims file contains corresponding 
records of this treatment.  

The veteran also submitted an article regarding artificial 
ankles.  

Based on a thorough review of the evidence, the Board finds 
that the evidence supports entitlement to service connection 
for arthritis of the left ankle, and arthritis of the right 
ankle with osteochondritis dissecans of the talus.

The veteran has been shown by VA and private medical evidence 
to currently suffer from the claimed disabilities.  Moreover, 
the 1996 VA examination report provides a diagnosis of post-
traumatic degenerative arthritis of the right and left 
ankles, indicating a nexus between the veteran's current 
disabilities and previous trauma.  

The Board notes that the presumption of sound condition of 
the ankles on entrance to service is not rebutted.  Although 
the veteran's service medical records indicate he reported a 
pre-service left ankle injury, no defects or diagnoses were 
noted at his entrance examination.

Regarding inservice injuries, the veteran's service medical 
records initially indicate that he had a fracture of the left 
ankle and some treatment for right ankle complaints.  The 
veteran's friend has testified that he observed the veteran 
limping and receiving treatment in Okinawa while on active 
service.  Similarly, the veteran's uncle has testified that 
he saw the veteran limping while on leave, and that the 
veteran recounted injuries to his ankle in Vietnam.  
Continuity of symptomatology is shown by the clinical 
findings noted on VA examination in January 1972, three 
months after separation from service, and a private medical 
report referring to medical treatment in 1974.  Moreover, the 
veteran's contentions with regard to trauma of both ankles in 
service is consistent with the circumstances of service as 
outlined as combat history in his service personnel records 
as noted above.  38 U.S.C.A. § 1154.

In light of the medical evidence and credible lay evidence of 
inservice injuries to the veteran's ankles, followed by 
complaints and symptoms beginning shortly after service, and 
clinical diagnosis of post-traumatic degenerative arthritis 
of the left and right ankles, the Board finds that it is at 
least as likely as not that the veteran's current post-
traumatic degenerative arthritis of the right and left ankles 
was incurred in service.  


ORDER

Service connection for arthritis of the left ankle is 
granted.

Service connection for arthritis of the right ankle with 
osteochondritis dissecans of the talus, is granted. 


		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


